Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over USP 11,111,165 to Duta in view of USP 20120228236 to Hawkins.
	USP 11,111,165 to Duta describes mixing soluble potassium permanganate 50 with water containing a heavy metal (col 6 line 46).  At col 15:
`
    PNG
    media_image1.png
    114
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    768
    1232
    media_image2.png
    Greyscale


Per claim 3, at Example 2, cadmium is in the raw water:

    PNG
    media_image3.png
    193
    520
    media_image3.png
    Greyscale

Per claim 4, the molar ratio of potassium permanganate to copper heavy metal is:
2.5 mg/L / 284 g/gmol  : 0.026 mg/L / 63.5 g/gmol = 21.5 : 1.
	Per claim 9, Duta teaches a pH of 6.5-8.5 (col 7 line 10).
	Per claim 10, Duta teaches using sodium hydroxide to raise pH to the desired range.
Duta describes a downstream catalytic oxidation, but does not describe an “oxidation-adsorption reaction under a light irradiation condition.”  

	USP 20120228236 to Hawkins describes an oxidation-adsorption reaction under a light irradiation condition, e.g., 254 nm of low pressure mercury lamps or 365 nm of mercury “black light” lamps [0058]..  The photocatalytic process produces sites that participate in photoadsorption of heavy metals [0003].  The preferred photocatalytic material, anatase titania, is known to have “strong sorption affinities” for heavy metals [0003].

	Although Duta reports that certain benefits are achieved through catalytic oxidation “without recourse to … ultraviolet radiation steps” (col 4 line 55, the remark does not rise to the level of a “teaching away” a combination of “physical oxidation” steps employing UV radiation and Duta’s “catalytic oxidation” step.   
	Per claim 5, insofar as irradiation intensity is a known result effective process variable of photocatalytic oxidation, as shown by Hawkins (Fig 4 Fig 5), it would have been obvious to have optimized irradiation intensity through routine experimentation.
	Per claim 8, one of skill would have understood from the Arrhenius equation that the temperature at which a chemical reaction takes place affects the rate at which the reaction takes place.  One of skill would have understood that the reaction rate influences the design decision regarding the desired hydraulic residence time in the tubular reactor taught by Hawkins for a given desired conversion of reactant contaminants to benign products, and the corresponding time for reaction.  In short, it would have been obvious to have optimized the temperature and reactor residence time to accomplish a desired conversion of contaminant reactants to benign products.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152